 

Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of May 6, 2013 (the
“Amendment”) is entered into among Aegion Corporation (as successor to
Insituform Technologies, LLC, f/k/a Insituform Technologies, Inc.), a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
August 31, 2011 (as amended and modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            Amendments. The Credit Agreement is hereby amended as follows:

 

(a)           The definition of “Consolidated Fixed Charges” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (inclusive of the acquired operations of
Fyfe, *****, Hockway, Ltd. and CRTS, Inc., as applicable, on a Pro Forma Basis),
an amount equal to the sum of (i) Consolidated Interest Charges for such period
plus (ii) Consolidated Scheduled Funded Debt Payments for such period plus (iii)
the amount of cash dividends and other distributions and purchases, redemptions
and acquisitions of Equity Interests made by the Borrower during such period
(other than the Special Share Repurchase and the 2013 Special Share Repurchase)
plus (iv) rent and lease expense for such period, all as determined in
accordance with GAAP.

 

(b)          The definition of “2013 Special Share Repurchase” is hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“2013 Special Share Repurchase” means the purchase, redemption or other
acquisition of Equity Interests or options to acquire Equity Interests by the
Borrower in an aggregate amount not to exceed $10,000,000; provided that such
purchase, redemption or other acquisition shall (i) be made with cash of the
Borrower and its Subsidiaries and (ii) occur on or before December 31, 2013.

 

Confidential Treatment Requested.   Certain confidential information in this
agreement has been redacted in reliance upon its confidential treatment request
that if filed with the Securities and Exchange Commission pursuant to Rule 24
b-2 under the Securities Exchange Act of 1934. In this agreement, we indicate
such redaction by use of the following symbol [*****]. The Confidential portion
has been omitted and filed separately with the Commission.  

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)           Section 8.06 of the Credit Agreement is hereby amended to read as
follows:

 

8.06         Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)          each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)          the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;

 

(c)           the Borrower may purchase, redeem or otherwise acquire Equity
Interests or options to acquire any such Equity Interests from management or
directors of Borrower in connection with the issuance and exercise of stock
options, restricted stock grants or awards, deferred stock unit awards or other
Equity Interests under the Borrower’s employee and/or director equity plans in
an amount not to exceed $5,000,000 in the aggregate in any fiscal year; provided
that no Default or Event of Default exists immediately prior to and after giving
effect to any such purchase, redemption or acquisition;

 

(d)          so long as (i) no Default or Event of Default exists immediately
prior to and after giving effect to such Restricted Payment, (ii) the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Restricted Payment) is less than 2.0 to 1.0 and (iii) the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis after giving effect
to such Restricted Payment) is greater than or equal to 1.25 to 1.0, the
Borrower and each Subsidiary may make additional Restricted Payments; provided
that if the Consolidated Leverage Ratio is greater than or equal to 2.0 to 1.0,
then the Borrower shall only be permitted to make additional Restricted Payments
in an aggregate amount not to exceed $5,000,000 in any fiscal year;

 

(e)           the Borrower may make the Special Share Repurchase; provided that
no Default or Event of Default exists immediately prior to and after giving
effect to the Special Share Repurchase; and

 

(f)           the Borrower may make the 2013 Special Share Repurchase; provided
that no Default or Event of Default exists immediately prior to and after giving
effect to the 2013 Special Share Repurchase.

 

2.             Conditions Precedent. This Amendment shall be effective upon
receipt by the Administrative Agent of counterparts of this Amendment executed
by the Borrower, the Guarantors, the Required Lenders, Lenders holding a
majority of the Revolving Commitments and the Administrative Agent.

 

3.             Miscellaneous.

 

(a)           The Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms. This
Amendment is a Loan Document.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)          Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)          The Borrower and the Guarantors hereby represent and warrant as
follows:

 

(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)          This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(d)          The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

(e)          This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

 

(f)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER: AEGION CORPORATION,     a Delaware corporation             By:  
/s/ David A. Martin     Name: David A. Martin     Title: SVP and CFO  

 



GUARANTORS:

INSITUFORM TECHNOLOGIES USA, LLC,     

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 



 

INA ACQUISITION CORP.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 



 

ITI INTERNATIONAL SERVICES, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 

 

 

MISSISSIPPI TEXTILES CORPORATION,

   

a Mississippi corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 

 

THE BAYOU COMPANIES, LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

  

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

  

 

KINSEL INDUSTRIES, INC.,

   

a Texas corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 



 

COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,

   

a Texas limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 

 

INFRASTRUCTURE GROUP HOLDINGS, LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

FIBRWRAP CONSTRUCTION SERVICES, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

FIBRWRAP CONSTRUCTION SERVICES USA, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  




 

FYFE CO. LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



  

 

SPECIALIZED FABRICS LLC,

   

a Washington limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

  

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 



 

UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  






 

UNITED PIPELINE MIDDLE EAST, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



  

 

ENERGY & MINING HOLDING COMPANY, LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

CRTS, INC.,

   

an Oklahoma corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

CORRPRO COMPANIES, INC.,

   

an Ohio corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

CORRPRO COMPANIES INTERNATIONAL, INC.,

   

a Nevada corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 



 

OCEAN CITY RESEARCH CORPORATION,

   

a New Jersey corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

 

CORRPRO CANADA HOLDINGS, INC.,

   

a Delaware corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  

 

 

CORRPRO HOLDINGS LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  




 

INSITUFORM TECHNOLOGIES, LLC,

   

a Delaware limited liability company

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  






 

UNITED PIPELINE SYSTEMS, INC.,

   

a Nevada corporation

            By:   /s/ David A. Martin     Name: David A. Martin     Title: SVP
and CFO  



 

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:  BANK OF AMERICA, N.A.,     as Administrative Agent             By:  
/s/ Patricia M. Watson     Name: Patricia M. Watson     Title: Senior Vice
President  

 

LENDERS: BANK OF AMERICA, N.A.,     as a Lender, Swing Line Lender and L/C
Issuer             By:   /s/ Patricia M. Watson     Name: Patricia M. Watson    
Title: Senior Vice President  

 

 

JPMORGAN CHASE BANK, N.A.,

   

as a Lender and L/C Issuer

            By:   /s/ Donna B. Kirtian     Name: Donna B. Kirtian     Title:
Senior Vice President  

 

 

FIFTH THIRD BANK,

   

as a Lender

            By:   /s/ Traci L. Dodson     Name: Traci L. Dodson     Title: Vice
President  

 

 

REGIONS BANK,

   

as a Lender

            By:   /s/ John Holland     Name: John Holland     Title: Senior Vice
President  

 

 

U.S. BANK, NATIONAL ASSOCIATION,

   

as a Lender

            By:   /s/ Derek L. Martin     Name: Derek L. Martin     Title:
Senior Vice President  

  

 

PNC BANK, NATIONAL ASSOCIATION,

   

as a Lender

            By:   /s/ David Bentzinger     Name: David Bentzinger     Title: SVP
 

 

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

 

COMPASS BANK,

   

as a Lender

            By:   /s/ John R. Bozalis, Jr.     Name: John R. Bozalis, Jr.    
Title: Senior Vice President  

  

 

KEYBANK NATIONAL ASSOCIATION,

   

as a Lender

            By:   /s/ Suzannah Valdivia     Name: Suzannah Valdivia     Title:
Vice President  

 

 

BANK OF THE WEST,

   

as a Lender

            By:          Name:        Title:     

  

 

ASSOCIATED BANK, N.A.,

   

as a Lender

            By:         Name:        Title:     

   

 

HSBC BANK,

   

as a Lender and L/C Issuer

            By:   /s/ Matt McLaurin     Name: Matt McLaurin     Title: Vice
President  

  

 

BRANCH BANKING & TRUST COMPANY,

   

as a Lender

            By:   /s/ Max N Greer III     Name: Max N Greer III     Title: Vice
President  

 

 

COMERICA BANK,

   

as a Lender

            By:   /s/ Mark J. Leveille     Name: Mark J. Leveille     Title:
Vice President  

 

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

  

 

NATIONAL BANK OF KUWAIT,

   

as a Lender

            By:   /s/ Wendy B. Wanninger     Name: Wendy B. Wanninger     Title:
Executive Manager  

 

  By:   /s/ Michael G. McHugh     Name: Michael G. McHugh     Title: Executive
Manager  

 

 

STIFEL BANK & TRUST,

   

as a Lender

            By:   /s/ Matthew L. Diehl     Name: Matthew L. Diehl     Title:
Senior Vice President  

 

 

 

AEGION CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT